Citation Nr: 0412288	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  00-00093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1957 to March 
1961.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 1999 RO decision which denied service 
connection for hearing loss and tinnitus.  The veteran 
testified at a Travel Board hearing in December 2001.  
Beginning in March 2002, the Board attempted to develop 
evidence of any existing service medical records, but such 
was unsuccessful.  The Board remanded the case in June 2003.  
The veteran testified at a Board videoconference hearing in 
September 2003.


FINDINGS OF FACT

The veteran's current bilateral hearing loss and tinnitus 
began many years after his active military service and were 
not caused by any incident of service. 


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for bilateral hearing 
loss and tinnitus.  

The files shows that through correspondence, rating 
decisions, the statement of the case, the supplemental 
statement of the case, and Board hearings, the veteran has 
been informed of evidence necessary to substantiate his 
claims, including what he and the VA are to provide.  Service 
medical records from his active duty are no longer available.  
The National Personnel Records Center (NPRC) indicates his 
service medical records were destroyed in the 1973 fire at 
the NPRC.  In written statements and in testimony at Board 
hearings, the veteran alleged that he was seen at a hospital 
in service for hearing problems.  The RO and Board attempted 
to obtain any secondary service records of the alleged 
treatment, but the service department has indicated that no 
such records exist.  The veteran has submitted some private 
medical records of treatment for hearing problems many years 
after service.  He alleged earlier post-service treatment for 
hearing problems, and the VA attempted to develop the 
evidence of such treatment.  However, no records of earlier 
treatment were found, and in his latest statements and 
hearing testimony the veteran indicated that records of 
earlier treatment no longer exist.  A VA examination with 
medical opinion is not necessary to decide the claims and is 
not warranted under the circumstances.  The current existence 
of the claimed conditions is known, and there are no proven 
predicate facts which would permit an informed and competent 
medical opinion as to any relationship between military 
service and the current disorders.  The Board finds that 
there has been VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows the veteran had active duty in the Air 
Force from January 1957 to March 1961, and his separation 
document indicates his military occupational specialty was 
airframe repairman.  He did not engage in combat during 
service, and thus the special combat provisions of 38 
U.S.C.A. § 1154 are inapplicable.  As mentioned above, his 
service medical records have been destroyed and there are no 
secondary medical records from service.  The veteran claims 
that he had hearing problems in service from loud noise, 
including from rivet guns while working on airframes on 
planes and from a loud explosion on a plane on one occasion.  

Yet there is no medical evidence of hearing loss or tinnitus 
from the time of service, from the year after service, or for 
many years later.  The first medical evidence of hearing loss 
is a report of a May 1998  hearing test, performed by Tom 
Crowley (possibly an audiologist), and this indicates the 
present of bilateral hearing loss.  In another audiology 
report from January 2000, Mr. Crowley noted that the veteran 
still had hearing loss, and the veteran claimed that his 
hearing was damaged during his military service and his 
service records had been destroyed by fire.  Mr. Crowley said 
that consideration should be given to the possibility that 
the veteran's hearing was damaged during his active duty.  In 
a November 2001 report (with a letterhead for Better Hearing 
Center), Mr. Crowley noted that he had seen the veteran over 
the past three years and he still had hearing loss.  Mr. 
Crowley said it was likely that this hearing damage was due 
to being exposed to excessive noises while servicing aircraft 
during his tenure in the Air Force.

The veteran has also submitted lay statements, which were 
written in or about January 2000, from his children and from 
supervisors at post-service jobs.  These are to the effect 
that in the years after service he was noted to have hearing 
problems which he attributed to noise exposure while 
performing aircraft maintenance during service.  One of the 
post-service jobs involved aircraft maintenance with a 
helicopter company, and the other job was with an auto repair 
business.  At his December 2001 and September 2003 Board 
hearings, the veteran described the noise exposure in 
service, and he essentially denied any post-service loud 
noise exposure although he mentioned that the post-service 
aircraft maintenance job with the helicopter company involved 
similar duties to those he had in service.

The Board finds no credible evidence of chronic hearing loss 
or tinnitus during the veteran's 1957-1961 active duty or for 
many years later.  While it is unfortunate that his service 
medical records are no longer available, there are no medical 
records of hearing loss or tinnitus from shortly after 
service which might add credence to the assertion that the 
conditions began during and persisted since service.  In 
fact, the first medical evidence of hearing problems is from 
1998, some 37 years after service.  Acoustic trauma may lead 
to sensorineural hearing loss and tinnitus.  While it is 
plausible the the veteran had some loud noise exposure while 
performing aircraft maintenance in service, it is certain 
that, like every other civilian in industrial society, he has 
been exposed to loud noise on a number of occasions over the 
decades since service, in both occupational and recreational 
settings.  In fact, one of his post-service jobs, in aircraft 
maintenance, involved duties which were the same or similar 
to those he performed in service.  Given these circumstances, 
it would seem difficult if not impossible to link current 
hearing loss/tinnitus problems to noise exposure in military 
service many years ago, to the exclusion of a lifetime of 
civilian noise exposure.

The 1998, 2000, and 2001 statements by Mr. Crowley, who 
apparently is an audiologist, relate (with a progressive 
degree of certainty) that it was possible or likely that the 
veteran's hearing loss began with service noise exposure.  
However, this medical opinon has no probative value since it 
is based on the veteran's self-reported and uncorroborated 
history of the problem starting with loud noise exposure in 
service.  See Godfrey v. Brown, 8 Vet.App. 113 (1995); Reonal 
v. Brown, 5 Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 
229 (1993).  Mr. Crowley did not account for the absence of 
medical records of hearing problems during service or for 
decades later, nor did he take into account that the 
veteran's lifetime noise exposure is not limited to the few 
years he spent in service.  In fact, as the record now 
stands, a medical opinion on whether current hearing loss and 
tinnitus are due to noise exposure in service would be purely 
speculative, as there are no proven predicate facts to permit 
a clinician to give an informed and competent medical 
opinion.

The weight of credible evidence demonstrates that the 
veteran's current bilateral hearing loss and tinnitus began 
many years after his active duty and were not caused by any 
incident of service.  The conditions were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection for hearing loss 
and tinnitus, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for hearing loss and tinnitus is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



